Citation Nr: 0725740	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-24 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to service connection for sclerosing 
cholangitis.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
September 1989.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for the veteran's ulcerative colitis and 
sclerosing cholangitis.  In a November 2004 decision, the 
Board reopened the veteran's claim for service connection for 
ulcerative colitis and remanded the issues as noted on the 
title page to the RO for additional development.  The case is 
now before the Board for further appellate consideration.  

The veteran presented testimony during a hearing on appeal at 
the Central Office before the undersigned Veterans Law Judge 
(VLJ) in August 2004.  A copy of the hearing transcript is of 
record.  


FINDINGS OF FACT

1.  The veteran's ulcerative colitis was not noted at service 
entrance; clear and unmistakable evidence demonstrates that 
the veteran's ulcerative colitis preexisted service entrance; 
and clear and unmistakable evidence demonstrates that the 
veteran's ulcerative colitis did not permanently increase in 
severity during his period of active service.

2.  The weight of the competent medical evidence shows that 
the appellant's current sclerosing cholangitis is not 
etiologically related to an in-service injury or disease.




CONCLUSIONS OF LAW

1.  The veteran's ulcerative colitis clearly and unmistakably 
existed prior to entry into active military service, and the 
presumption of soundness at induction is rebutted.  38 
U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(b) 
(2006).

2.  The veteran's preexisting ulcerative colitis clearly and 
unmistakably was not aggravated by active service.  
38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(b) 
(2006).

3.  Sclerosing cholangitis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§  1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters in September 2002 and 
November 2004 satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as they informed the veteran 
of what information he needed to reopen his claims, what 
evidence was needed to establish increased ratings for the 
spine, of what VA would do or had done, what evidence he 
should provide, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim, and 
asked him to provide any information in his possession.  

The Board finds that the evidence of record -- service and 
post-service medical records, examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  In November 
2004, the VA attempted to obtain the veteran's records from 
the Social Security Administration (SSA) and SSA disability 
records were received.  The Board finds that VA has obtained, 
or made reasonable efforts to obtain, all evidence which 
might be relevant to the issue on appeal and that VA has 
satisfied, to the extent possible, the duty to assist.  

In compliance with the Board's November 2004 remand, the RO 
asked the veteran to identify all physicians and medical 
facilities who treated him since discharge and all those who 
treated him prior to service.  In further compliance, the RO 
scheduled the veteran for an evaluation by a 
gastroenterologist who had not previously treated or examined 
him and the veteran was examined in October of 2005 and the 
examiner provided the requested etiology opinions. Thus, the 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim, which VA 
has not sought.  Further in October 2005, VA readjudicated 
the appeal and issued a supplemental statement of the case 
(SSOC).  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's January 2006 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
However, since service connection is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
The appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  

Accordingly, the Board finds that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  See also VAOPGCPREC 3-2003.

Additionally, clear and unmistakable evidence is required to 
rebut not only the presumption of soundness, but also the 
presumption of aggravation.  This applies only where a defect 
is not "noted" on examination at entrance.  Thus a disease or 
injury noted in service may be denied service connection only 
where VA proves by clear and unmistakable evidence that the 
condition existed prior to service and was not aggravated 
therein.  The presumption arises instantly, and does not 
require that the evidence first show an increase in 
disability.  Cotant v. Principi, 17 Vet. App. 116  2003). 

Ulcerative Colitis

Turning to the merits of the claim, the Board finds that the 
appellant's ulcerative colitis was not noted on the service 
entrance examination.  Although the appellant was examined in 
August 1988, he did not actually begin active service until 
October of 1988, as he was in a delayed entry program.  
However, service medical records show that the appellant was 
first diagnosed by the Army with ulcerative colitis in 
September 1988, thus establishing by clear and unmistakable 
evidence that the condition existed before service.

The next question is whether clear and unmistakable evidence 
shows that the appellant's ulcerative colitis was not 
aggravated during service.  Service medical records show that 
the appellant was first diagnosed with ulcerative colitis in 
September 1988 before service, and he was treated as an in-
patient in April 1989 by an Army physician at Ft. Gordon, 
Georgia for ulcerative colitis.  The appellant stated that he 
was released from the hospital in May of 1989.  In June of 
1989 the appellant was put on a physical profile by the Army 
for his colitis and he went before a Medical Evaluation Board 
Proceeding which noted the appellant's ulcerative colitis had 
existed prior to service and was "permanently aggravated by 
service".  In September of 1989 the appellant was separated 
from service because of his ulcerative colitis.

Private treatment records from January of 2000 through August 
of 2002 show that the appellant was treated for ulcerative 
colitis.  In January of 2003, a VA compensation examiner, 
having reviewed the claims file, found the appellant's 
ulcerative colitis began prior to his military service and 
was not permanently aggravated by his military service.  The 
VA physician opined, "The condition is one of exacerbation 
and remissions.  Although it can flare-up with intense 
strenuous activity which he was doing at the time of his 
discharge, there is no real association with this type of 
changes in the course of the illness."

In March 2004 a private physician found that the appellant's 
ulcerative colitis went into remission after diagnosis and 
treatment but prior to service until he was hospitalized in 
the Army in April of 1989 and treated for ulcerative colitis.  
The physician opined that ulcerative colitis had an unknown 
etiology.  

On the occasion of the aforementioned hearing on appeal, the 
veteran detailed the symptomatology attributable to 
ulcerative colitis and sclerosing cholangitis.  In this 
regard, contentions were advanced to the effect that while 
ulcerative colitis existed prior to service, the disability 
was aggravated by service. 

In October 2005 another VA examining physician, who had 
reviewed the veteran's entire record opined that there was 
"no evidence of superimposed disease or injury during active 
medical (sic.) service, nor for greater than one year 
following separation which would have aggravated the course 
of the patient's disease.  Neither the diagnosis, nor the 
severity or rate of progressions of the veteran's ulcerative 
colitis was affected by his military service."

As stated above, to rebut the presumption of aggravation 
where a defect is not noted on entrance examination, as is 
the case here, clear and unmistakable evidence is required.  
There is clear and unmistakable evidence in this case.  Post-
service VA medical opinions indicate there was no aggravation 
of the veteran's condition, that it only flared up in 
service.  The opinion is contradicted by the August 1989 Army 
Medical Evaluation Board's report that the veteran's 
ulcerative colitis permanently increased in severity in 
service.  However, bare conclusions, even those made by 
medical professionals, that are not accompanied by a factual 
predicate in the record, are not probative. See Miller v. 
West, 11 Vet. App. 345 (1998).  The Court has held that it is 
the Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While 
the Board may not ignore the opinion of a physician, it is 
certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  Greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In contrast, following the recent VA examination and review 
of the entire claims folder, conducted in October 2005, the 
examiner concluded that the veteran's ulcerative colitis was 
not aggravated by service.  The crucial factor in 
adjudicating this claim is that the opinion of the VA 
physician was predicated on a review of the entire record.  
In this regard, the Board emphasizes that he noted that there 
was no indication in the service medical records of 
superimposed disease or injury during active service, nor for 
greater than one year following separation which would have 
aggravated the course of the veteran's disease.  It was 
further pointed out that neither the diagnosis, nor the 
severity or rate of progression of the veteran's ulcerative 
colitis was affected by his military service.  Accordingly, 
great weight may be accorded the conclusions of the VA 
physician.   

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for ulcerative colitis.  


Sclerosing Cholangitis

The veteran pointed out in his hearing testimony that because 
his sclerosing cholangitis began in service, it is related to 
his military service and, as a result, he now suffers from 
end stage of liver disease for which he is awaiting a liver 
transplant.
 
Although the appellant's service medical records indicate 
that he was first diagnosed with sclerosing cholangitis in 
June of 1989 when he was treated at the Army hospital in Ft. 
Gordon, Georgia, the records are silent for competent medical 
opinion linking the disease to active service.  In fact, the 
Medical Evaluation Board report of August 1989 stated that 
the disease was not permanently aggravated by service.  From 
January of 2000 through August of 2002 the appellant received 
private treatment for sclerosing cholangitis.  Additionally, 
the veteran was examined by VA physicians in January 2003 and 
October 2005 who had reviewed the claims' file but did not 
find a nexus between his sclerosing cholangitis and his 
active service.

As to the question of whether the appellant's ulcerative 
colitis is possibly linked to his sclerosing cholangitis and 
could be service-connected, competent medical opinion in the 
form of Army records of 1988-1989 found them to be two 
separate diseases.  Private opinion of March 2004 stated that 
there is no relationship between ulcerative colitis and 
sclerosing cholangitis.  The examiner found them not to be 
the same disease and that each can occur separately and apart 
from the other.  The VA examiner of October 2005 found that 
the minority of patients with ulcerative colitis develop 
sclerosing cholangitis, and that at least one-half of the 
patients with sclerosing cholangitis have associated 
ulcerative colitis.  

The only differing opinion is that of the VA examiner of 
January 2003 who stated that "there is a high degree of 
association between sclerosing cholangitis and inflammatory 
bowel disease (ulcerative colitis).  Although it is not known 
whether there is definite cause-and-effect relationship, the 
commonality is so striking that it is my opinion that the 
condition is more than likely caused by ulcerative colitis.  
I do not feel it is a separate entity."  However, since the 
weight of competent medical evidence is against ulcerative 
colitis and sclerosing colangitis being linked as one 
disease, the Board finds that they are two separate diseases, 
and therefore the argument that the sclerosing colangitis was 
also aggravated by service must fail.  

Additionally, there is no separate competent medical opinion 
directly relating the sclerosing colangitis to service.  As 
the weight of the evidence is against the appellant, the 
reasonable doubt rule is not for application.  For these 
reasons, the Board finds the evidence does not support the 
appellant's claim for service connection and the claim must 
be denied.


ORDER

Service connection for ulcerative colitis is denied.

Service connection for sclerosing cholangitis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


